STAPLETON, Circuit Judge,
dissenting:
I respectfully dissent. Based on Cornelius v. NAACP Legal Defense and Educational Fund, Inc., 473 U.S. 788, 105 S.Ct. 3439, 87 L.Ed.2d 567 (1985), this court should conclude that Centennial School District (“Centennial”) has established a “nonpublic forum” rather than a “designated public forum,” and that the lowered scrutiny prescribed for testing exclusions from such fora must therefore be applied. Applying this level of scrutiny, I am satisfied that Student Venture’s exclusion from the school auditorium of the William Tennent High School is “reasonable and not an effort to suppress expression merely because public officials oppose the speaker’s view.” Perry Education Association v. Perry Local Educators’ Association, 460 U.S. 37, 46, 103 S.Ct. 948, 955, 74 L.Ed.2d 794 (1983). However, I believe Centennial’s blanket prohibitions on religious worship and distribution of religious literature present issues that it is premature for us to address. Accordingly, I would reverse the judgment of the district court and remand with instructions to address the bans on worship and distribution of religious literature, and to enter judgment for the defendants with regard to the remainder of the Centennial Facility Use Policy.
*1384A.
When asked to enter a preliminary injunction, the district court found that Centennial, subject to limitations of hours, administrative requirements, and so forth, granted permission to anyone who wished to use school facilities. Gregoire v. Centennial School District, 674 F.Supp. 172, 177 (E.D.Pa.1987). This factual finding was based on evidence showing the uses permitted in the past, not the rather sketchy written policy on facility use then in existence. As a result of its finding of indiscriminate permission to use school facilities, the district court properly concluded that Centennial could not exclude Student Venture from using the auditorium for Andre Kole’s performance in the absence of a compelling state interest. Id. at 179-80. It then concluded that permitting Kole’s performance would not result in an establishment clause violation and that Centennial, accordingly, had no compelling interest in avoiding such a violation. Id. at 177-78. A preliminary injunction issued and Kole’s performance went forward.
On March 8, 1988, Centennial adopted new detailed regulations governing the use of school facilities. These regulations remained in effect nine months later when the district court entered its permanent injunction and issued a second opinion. In that opinion, the district court did not identify any instance after March 8, 1988 in which the new regulations were not followed and Student Venture has referred us to no such instance during this appeal. While the district court was not satisfied that further constitutional violations would not occur, this concern was based on its view that the new regulations themselves violated the first amendment rights of Student Venture. In its words, “a reading of the new policy demonstrates that Centennial has, despite its declared intention, adopted as its new policy another open public forum, as that term has meaning in the constitutional sense.” Gregoire v. Centennial School District, 701 F.Supp. 103, 106 (E.D.Pa.1988). As a result of this conclusion and because nothing in the record suggests that Centennial has not followed its new written policy consistently and in good faith, the threshold issue before us, as I see it, is whether the new regulations create an open public forum by designation or a nonpublic forum. I conclude that they create a nonpublic forum.
B.
The first step in public forum analysis requires that we identify the relevant “forum.” This is particularly important in this case because there are a number of different “fora” maintained in the same physical facilities. In the Cornelius case, the defendants contended that the relevant forum was the federal workplace, while the plaintiffs contended that it was the particular government program in which the plaintiff wished to participate, i.e., the Combined Federal Campaign (CFC), a charity drive aimed at federal employees. The Supreme Court held that the CFC was the relevant forum for first amendment analysis. Cornelius teaches that the forum “must be defined in terms of the access sought by the speaker” and that “the particular channel of communications [the speaker desires to use] constitutes the forum.” 473 U.S. at 800-801, 105 S.Ct. at 3447-3448.
The existence of more than one forum at William Tennent High School is most readily seen by contrasting the forum to which Student Venture seeks access with a far more important forum from Centennial’s point of view, the classroom forum created day in and day out in order to carry out the primary mission of the school. The purpose of this forum is to educate the student body with respect to the subjects covered by the school’s curriculum. Accordingly, access to this forum is limited to students and faculty and to the school’s curriculum. See generally Laycock, Equal Access and Moments of Silence: The Equal Status of Religious Speech by Private Speakers, 81 Nw U.L.Rev. 1, 46-51 (1986) (discussing nature of school as forum). Student Venture does not seek access to this forum and concededly is not entitled to such access.
In addition to the regular daytime classroom forum, Centennial sponsors an Adult Evening School. As its name indicates, the *1385purpose of this forum is to provide continuing education for adults from the school community. In addition to classes for foreign-born residents and other adults who wish to improve their basic English skills and prepare for the high school equivalency diploma exam, this program permits adult discussion groups to rent classroom space. In the words of the regulations, “[adults] seeking an ‘open forum’ for the free expression of ideas may make special arrangements to rent classroom space to teach such ideas in an objective manner through the Evening School Director.”
The third forum that uses the school district facilities is denominated by the regulations as the “limited open student forum:”
A “limited open student forum” (meeting) may be requested by any secondary student or students enrolled in the Centennial School District who desire(s) to voluntarily initiate a meeting (to be held in an assigned area at no cost to the School District) in order to peacefully and with appropriate decorum discuss religious, political, philosophical or other topics which are not related to the curriculum, and wherein the School District or its employees will not be involved in any way in sponsorship of such meeting or discussion.
In recognition of the fact that students have and should have interests in matters beyond the school’s curriculum, a forty-five minute afternoon period has been set aside so that any students who are so inclined may voluntarily gather to discuss extracurricular topics among themselves. Religion is included as such a topic in response to the Equal Access Act, 20 U.S.C. § 4071, which prohibits any school that makes facilities available to noncurriculum related student groups from excluding any group “on the basis of the religious, political, philosophical, or other content of the speech at such meetings.” 20 U.S.C. § 4071(a). Contrary to the impression left by the court’s opinion, the regulations provide that (1) such meetings may only be initiated by students, (2) the direction and control of the forum and content of the meetings must remain with the students, and (3) no outside group or person may have access to such a meeting without a written invitation from the students involved and “advance specific School Board approval which must be sought 30 days in advance.” Even when such permission is given, the outside group or person may not regularly attend such meetings and may not control or conduct such a meeting.
The regular daytime classroom program, the Adult Evening School program, and the limited open student forum are each separate programs created by Centennial with specific and distinct objectives. In addition to these programs, other groups are permitted to use school facilities for the group’s own purposes, in some cases in return for the reimbursement of the direct cost to Centennial and in others upon the payment of a rental fee that exceeds those costs. It is this facilities rental program that is of primary relevance in this case. The groups permitted to participate in this program are specifically enumerated in the regulations. As reflected in the portion of the regulations reprinted in the appendix to this opinion, these groups fall into several categories. First, there are school affiliated organizations such as the parent-teacher associations, staff organizations, and booster organizations. Second, there are groups unaffiliated with the school whose members are residents of Centennial and who need space to pursue their own particular interests, e.g., “scouting organizations,” “resident neighborhood associations organized for the purpose of discussion of neighborhood affairs,” “resident music, artistic, and player associations,” and “Resident Service organizations: Rotary, Kiwanis, Lions, Jr. Chamber of Commerce and like non-sectarian service organizations.” Permitted groups must be open to “all otherwise qualified residents regardless of race, ethnic background, and/or religion.” Groups in these first two categories are entitled to utilize the facilities in return for reimbursement of Centennial’s direct costs.
Three additional classifications of users are permitted access but only with advance payment of a significant rental fee:
*1386The following groups may make application for use of auditoriums, subject to the priorities of school use, with the understanding that established fees are above District cost and that all projected fees must be paid in advance:
1. Community based employee associations and labor unions (limited to members only) for meetings only.
2. Commercial profit making ventures which charge admission or sell tickets for the staging of plays and/or musical performances suitable for general audiences.
3. College/university course offerings/usage (classroom use only).
As we shall see, the existence of fora other than the one to which the plaintiffs seek access may be relevant to the analysis in a case of this kind. The existence and character of such fora, however, do not play the central role accorded them by the district court and this court’s opinion.1 The fact that a speaker or a topic is recognized as appropriate for one forum does not mean that speaker or topic must be recognized as appropriate in another. Surely, the fact that religion is recognized as an appropriate topic for students to discuss in the “limited open student forum” or that transcendental meditation is taught to adults in the Adult Evening School does not mean that evangelical discourse must be permitted in the classroom or study hall.
C.
The district court’s analysis and that of this court is based on the assumption that when a public entity permits an increasing number of different groups to use its facilities there comes a point at which it has created a public forum by dedication and can no longer exclude anyone absent a compelling state interest. As I read Cornelius and its progeny, however, a public entity is entitled to define the limits of any forum it creates so long as there is a basis for excluding the excluded speakers that is reasonable in light of the purpose of the forum and so long as it does not engage in viewpoint discrimination. Accordingly, so long as a school board makes its intent clear in written rules that are consistently followed, it may have a facilities policy, like that of this school district, that grants liberal access to school facilities and still excludes some potential users, without being required to articulate a compelling state interest mandating exclusion.2
In Cornelius, the Supreme Court made intent the touchstone for determining whether a government entity has created a “designated public forum,” as opposed to a “non-public forum.” It mentioned several kinds of evidence to which a court might look to ascertain the intent of the government, but the government’s intent in creat*1387ing the forum was the ultimate and determinative issue to be ascertained:
The government does not create a public forum by inaction or by permitting limited discourse, but only by intentionally opening a non-traditional forum for public discourse. Accordingly, the Court has looked to the policy and practice of the government to ascertain whether it intended to designate a place not traditionally open to assembly and debate as a public forum. The Court has also examined the nature of the property and its compatibility with expressive activity to discern the government’s intent....
.... We will not find that a public forum has been created in the face of clear evidence of a contrary intent.
473 U.S. at 802-803, 105 S.Ct. at 3448-3450 (citations omitted).
In Cornelius the challenged executive order permitted participation in the CFC by voluntary, charitable, health and welfare agencies that provide services directly to individuals but specifically excluded agencies “that seek to influence the outcomes of elections or the determination of public policy through political activity or advocacy, lobbying, or litigation on behalf of parties other than themselves.” The NAACP Legal Defense Fund was denied participation in the CFC based on this exclusion. The Supreme Court found that the government had created and maintained the CFC with the intent of providing selective access and concluded that “such selective access, unsupported by evidence of a purposeful designation for public use, does not create a public forum.” 473 U.S. at 805, 105 S.Ct. at 3450. Accordingly, despite the fact that the NAACP was excluded on the basis of its core first amendment expressions, the Supreme Court declined to apply “compelling state interest” scrutiny. It prescribed a less stringent test when it summarized its holding:
Control over access to a non-public forum can be based on subject matter and speaker identity so long as the distinctions drawn are reasonable in light of the purpose served by the forum and are viewpoint neutral....
473 U.S. at 806, 105 S.Ct. at 3451; accord Perry, 460 U.S. at 46, 103 S.Ct. at 955.
This Circuit acted consistently with my understanding of Cornelius in Student Coalition for Peace v. Lower Merion School Dist., 776 F.2d 431, 436-47 (3d Cir.1985). After quoting the foregoing portion of Cornelius, we held that a school facility was not a designated public forum because the School Board did not grant permission to use the field in question “as a matter of course” but rather intentionally exercised discretion as to whether a non-school sponsored organization would be permitted to use the facility:
We do not think that the evidence in this case shows an intent by appellees [i.e., School Board members] to create a public forum at Arnold Field. The Board’s policy requires each nonschool sponsored organization, such as SCP, to obtain permission to use the Field.... We agree with the district court that SCP has not met its burden of showing that such permission was in fact granted as a matter of course. Thus, neither the written policy nor the actual practice of the appellees manifests an intent to designate Arnold Field as a public forum.
Id. at 436. Thus, the dispositive fact in Student Coalition for Peace was the absence of an affirmative intent on the part of the school board to open the athletic field to all comers. Similarly, the evidence in this case demonstrates that Centennial, after March 8, 1988, lacked any intent to open the auditorium or other school facilities to all comers. In the absence of any evidence of non-conforming conduct, the detailed regulations adopted on that date alone are sufficient to establish that fact.3
*1388After March 8, 1988, Centennial’s position was quite similar to that of the City in Lehman v. City of Shaker Heights, 418 U.S. 298, 94 S.Ct. 2714, 41 L.Ed.2d 770 (1974). There the City operated a rapid transit system and sold advertising space inside its cars. Its policy called for it to accept advertising from a wide variety of sources, e.g., “from cigarette companies, banks, savings and loan associations, liquor companies, retail and service establishments, churches and civil and public service oriented groups.” Id. at 300, 94 S.Ct. at 2716. It refused, however, to accept a political advertisement submitted by the plaintiff. The Supreme Court concluded that “a city transit system has discretion to develop and make reasonable choices concerning the type of advertising that may be displayed in its vehicles,” 418 U.S. at 303, 94 S.Ct. at 2717, and that there had been no violation of the candidate’s rights under the first amendment. Lehman has since been cited as a case involving a non-public forum. E.g., Cornelius, 473 U.S. at 809, 105 S.Ct. at 3452; Perry, 460 U.S. at 49 n. 9, 103 S.Ct. at 957 n. 9. The City’s policy in Lehman permitted as many different types of speech as the school district has in this case; nevertheless, the court upheld the content-based exclusion on a finding that it was reasonable in the context of the forum created. See also Perry, 460 U.S. at 48, 103 S.Ct. at 956 (finding nonpublic forum where access had been granted to “outside organizations such as the YMCA, Cub Scouts, and other civic and church organizations.”).
In short, based primarily on Cornelius, Lehman, and Student Coalition for Peace, I conclude that if a school district’s policy is clear and consistent it may prohibit religious speakers from a forum and welcome all other types of speakers without creating a public forum.
D.
Concluding that Student Venture seeks access to a nonpublic forum does not, of course, end the analysis. When a public entity defines a nonpublic forum as a part of its program, and is challenged by someone who is excluded by that definition, the exclusion can be sustained only if it is reasonable in light of the purpose served by the forum and does not discriminate on the basis of the viewpoint of the speaker, as contrasted with the subject matter of his or her speech. Accordingly, I turn to a comparison of Student Venture with those groups who are permitted access to the relevant forum.
There is no difficulty in distinguishing the use of school district facilities by school affiliated organizations who, unlike Student Venture, share a common objective with Centennial, the success of the school program. In a somewhat similar vein, a common dedication to education supports *1389Centennial’s decision to allow use of school facilities for college or university course offerings. I also believe it clear that Centennial has a rational basis for distinguishing between the use of school facilities by Student Venture and their use by local special interest groups consisting of district residents whose families pay the tax bills that enable the school district to operate. While Student Venture has resident members, it is not an organization whose purpose is to serve the needs of residents of the school district. The same rational basis for distinguishing local special interest groups from Special Venture also justifies the distinction between Student Venture and “community based employee associations and labor unions (limited to members only).”
More extended discussion is required with respect to the school district’s inclusion of outside profit making ventures that stage plays and musicals for general audiences and its exclusion of Student Venture’s Andre Kole production. Student Venture is candid in acknowledging that it seeks access to a general audience from the school community, which will include parents and children of all ages, in order to solicit their allegience to a particular religious view. I understand Centennial to advance two distinct justifications for its attempt to exclude such proselytizing religious speech from the school auditorium. First, there is an establishment clause-related concern for the possibility that young children will mistakenly perceive a message that the government, through the school, endorses the religious speech that is presented to a general audience in the school auditorium. Second, Centennial cites its desire to assure parents that school grounds will be kept free of the potentially divisive effect of outside groups urging an audience including young children to affiliate with a particular religion or subdivision thereof.4
Centennial’s concerns are very similar to the concerns held to justify the exclusion of the NAACP Defense Fund from the CPC in the Cornelius case. There the Supreme Court held that the government’s desire to avoid the “appearance of favoritism” and to “avoid controversy” were sufficient to justify the exclusion from a non-public forum, even though “avoidance of controversy is not a valid ground for restricting speech in a public forum.” 473 U.S. at 811, 105 S.Ct. at 3453. Of course, these concerns are far more compelling when public schools are involved. “In no activity of the State is it more vital to keep out divisive forces than in its schools.” Edwards v. Aguillard, 482 U.S. 578, 107 S.Ct. 2573, 2578, 96 L.Ed.2d 510 (1987), (quoting McCollum v. Board of Educ., 333 U.S. 203, 231, 68 S.Ct. 461, 475, 92 L.Ed. 649 (1948) (Frankfurter, J., separate opinion).
I conclude that these same justifications are sufficient to support Centennial’s policy in this case. It is not irrational for school board members to conclude that there would be a significant danger of communicating favoritism or endorsement if they permitted an outside religiously oriented organization access to a general audience from the school community for the purpose of soliciting converts. Nor is it irrational for school board members to conclude that permitting the auditorium to be used to attempt to convert members of a general audience from the school community to a particular religious viewpoint has a considerable potential for generating divisiveness.5
*1390The court’s opinion questions the sincerity of Centennial’s justifications because the policy permits some religious speech and because it excludes some non-proselytizing religious speech. It is not clear to me that it is the place of the Court to question the sincerity of the rational basis tendered by a government defendant so long as it is not a pretext for viewpoint discrimination. When legislative and executive decisions are subjected to rational basis review, it is normally sufficient for the decisionmakers to identify a rational justification that they could have relied upon to support their decision. An historical fact inquiry into their subjective intent ordinarily is not required. See United States Railroad Retirement Bd. v. Fritz, 449 U.S. 166, 179, 101 S.Ct. 453, 461, 66 L.Ed.2d 368 (1980); Flemming v. Nestor, 363 U.S. 603, 612, 80 S.Ct. 1367, 1373, 4 L.Ed.2d 1435 (1960).
Moreover, I believe the court’s logic is also flawed because it fails to acknowledge Centennial’s reasons for treating the various fora differently. Participation in the Adult Evening School is by definition limited to adults, rather than to a general audience from the school community. This fact alone provides an explanation for Board’s position that is entirely consistent with its good faith. In addition, in the absence of evidence or fact finding to the contrary, I read the reference to “teachpng] in an objective manner” with the approval of the Evening School Director to contemplate courses which approach religious subject matter in a pedagogical manner. This, combined with the fact that such study groups must be small (since only classroom space is made available) and self-initiated by the participating adults could lead a rational board member to conclude that religious subject matter in the Adult Evening School holds far less potential for divisiveness or an appearance of favoritism than permitting Andre Kole to perform in the auditorium.
Nor does the admission of religious subject matter to the afternoon student forum cast doubt upon Centennial’s motive in excluding Kole from the auditorium. Here also the participants are limited to relatively mature individuals, i.e. secondary school students. Here also the groups must be small and initiated by the participants. Finally, because of the Equal Access Act, Centennial was confronted with the choice of having a forum for extracurricular discussion with religious subject matter or not having a forum for extracurricular discussion at all. Given this choice, a rational school board member could opt for creating such a forum with religious subject matter and still believe it was not in the district’s best interests to permit auditorium performances by outside nonprofit organizations.
It is true, as the court’s opinion stresses, that the regulations governing the facility rental program do not refer specifically to proselytizing. Nevertheless, I believe Centennial’s justifications support the distinction it has in fact drawn. The regulations permit music and theatrical productions staged by amateur groups consisting of school district residents and those staged by outside for profit organizations while they exclude such productions by outside nonprofit organizations. A rational school board could conclude that the likelihood of divisive speech or behavior that would give the appearance of favoritism on the school’s part is substantially greater in the case of outside organizations whose activities are not motivated by profit than in the case of resident theatre groups or outside, for-profit productions. Outside nonprofit organizations seeking access to a general audience of strangers from the school community in most instances will either be proselytizing or soliciting financial support for their cause. While it is true that not all outside, nonprofit organizations would engage in activities of this kind if given permission to use the auditorium, the law does *1391not require precise tailoring in this setting, only a rational basis for the distinction drawn; probabilities that favor the distinction are sufficient. I would further note that reliance on probabilities is particularly justified in a context like this where, as the court’s opinion points out, there are substantial difficulties in drawing lines in advance in an attempt to isolate proselytizing conduct per se, and where exercising discretionary judgment on a case-by-case basis would endanger Centennial’s desire to avoid any appearance of favoritism. Cf. Cinevision Corp. v. City of Burbank, 745 F.2d 560, 575 (9th Cir.1984) (“the more subjective the standard used, the more likely that the category will not meet the requirements of the First Amendment”).
Finally, I turn to the issue of whether Centennial’s regulations constitute, or are a pretext for, viewpoint discrimination. I do not understand the district court or this court to have found viewpoint discrimination. Moreover, I am not sure that Student Venture claims that Centennial is guilty of such discrimination. It does, however, stress that adult groups have been permitted to discuss yoga and transcendental meditation in the Evening School and that an outside for profit theatre group could presumably produce Godspell or Jesus Christ Superstar in the school auditorium. This emphasis occurs primarily in the context of an argument that the school facilities have been “opened up” to religious speech so that they are a public forum at least with respect to such speech, but there appears to be an additional implication that Student Venture’s view of ultimate reality has been discriminated against.
When addressing any viewpoint discrimination issue, it is important to keep in mind the Supreme Court’s distinction between subject matter discrimination and viewpoint discrimination. Cornelius makes clear that a public entity can exclude discourse on a particular topic from its forum so long as it has a rational basis for doing so. It may not, however, permit some viewpoints about a particular subject matter and exclude others without a compelling state interest. Accordingly, a school district may create a forum for a particular purpose and exclude all discourse in that forum concerning the nature of ultimate reality so long as it has a rational basis grounded in the purpose served by the forum. Absent a compelling state interest, however, it may not exclude the expression of one religious viewpoint while permitting others.
I perceive no evidence of viewpoint discrimination in this record. While this issue is one in which evidence about practices in other fora may be relevant, Centennial’s policy with respect to the Adult Evening School does not reflect a bias against any particular religious viewpoint. Nothing in this record suggests that if a group of adult evangelical Christians approached the Evening School Director asking for classroom space, it would not be able to discuss evangelical Christianity in the same manner that others are permitted to discuss yoga or transcendental meditation. With respect to Godspell and Jesus Christ Superstar, the record similarly will not support a finding that Centennial favors the viewpoint reflected in those musicals over that exposed by Mr. Kole, assuming that there is a difference.6
*1392Indeed, this record affirmatively shows that the drafters of Centennial’s regulations went out of their way to assure that there would be a variety of religious discourse in the school community. Ironically, it was Centennial’s willingness to accommodate a variety of religious expression in contexts where such expression would not pose significant problems for the School District and its mission, that caused it to lose its case in the district court and in this court.7
E.
In addition to the provisions discussed above, the Centennial Facility Use Policy contains two explicit restrictions:
In any event, religious services (defined to include the invocation of, worship service to, prayer to, or adoration of a diety) is prohibited.
The sale or distribution of Bibles, testaments, scriptures or religious literature is prohibited.
Facility Use Policy II.C.l.d. & f. I think it likely that Centennial could articulate rational bases for enforcing both of these exclusions in the nonpublic facility rental program, although I am uncertain why it would be necessary to do so in light of the exclusion of nonprofit religious groups from this forum. However, because the Facility Use Policy does not expressly confine these restrictions to the nonpublic rental forum, these provisions raise a new set of concerns which have not yet been adequately addressed in these proceedings.
The exclusion of worship and literature distribution appears to apply to every fora created by the Policy, including the Adult Evening School and the limited open student forum. These provisions are located in a section of the Policy containing regulations governing facility use in all fora. Moreover, Centennial defends the ban on literature distribution as necessary to comply with the Pennsylvania Court of Common Pleas’ injunction in Polster v. Centennial Joint School Board, 16 Bucks 492 (1967), which addressed distribution of Gideon Bibles during school hours, and therefore evidently intends the ban to apply to that forum. At least with regard to literature distribution, I read Student Venture to advance an overbreadth claim in addition to its primary contentions discussed above, arguing that the Polster injunction only justifies prohibiting distribution of literature in a manner connoting school endorsement: “If the Polster injunction is read to require a flat prohibition on any distribution of religious literature by anyone, then the Polster injunction unconstitutionally infringes on the free speech, free press and free exercise of religion rights of students and outside groups who are properly using school facilities.” Student Venture’s Brief at 40.
I am uncertain whether Student Venture has standing to make such an overbreadth argument where the prohibitions under attack could validly be applied to the forum Student Venture seeks access to and where, if my analysis were adopted, Student Venture’s claim to worship and distribute literature in that forum would be rendered moot by its valid exclusion from that forum. The current complaint does not allege that plaintiffs wish to engage in the prohibited activities in any of the other fora, although I note that two named plaintiffs are (or at least were) students at William Tennent High School, and there is evidence in the record that members of Student Venture, including one named *1393plaintiff, have distributed religious literature during the school day. App. at 293-302. I would be reluctant to address a difficult standing issue when the complaint could easily be amended to avoid this problem.
If these overbreadth arguments are properly pressed in this proceeding, they raise a number of troubling issues which I shall only briefly mention. First, the question of whether students have a right to distribute religious literature on school grounds during the school day is a difficult and close one which this court has not yet resolved. See Thompson v. Waynesboro Area School District, 673 F.Supp. 1379 (M.D.Pa.1987) (holding prohibition on distribution of religious literature unconstitutional); see also Rivera v. East Otero School District R-1, 721 F.Supp. 1189 (D.Colo.1989) (same). Even if the school is considered an open forum for such purposes, see Laycock, supra, at 48-49, Centennial would have an opportunity to demonstrate that prohibiting such distribution is necessary to a compelling interest. A letter from the principal of William Ten-nent High School suggests that Student Venture’s activities during the school day have been disruptive. App. at 293. The Supreme Court has indicated that the decisions of school administrators in these matters must be accorded deference. See, e.g., Hazelwood School Dist. v. Kuhlmeier, 484 U.S. 260, 271-73, 108 S.Ct. 562, 569-71, 98 L.Ed.2d 592 (1988).
Next, it appears that the Equal Access Act contemplates allowing students to engage in prayer in the limited student open fora created thereunder. The statute itself provides that “[njothing in this subchapter shall be construed to authorize the United States or any State or political subdivision thereof — (1) to influence the form or content of any prayer ...; (2) to require any person to participate in prayer....” 20 U.S.C. § 4071(d). These caveats strongly imply that prayer is among the activities a school must allow if it has created a limited open forum under the Act. See also Board of Education v. Mergens, — U.S. -, -, 110 S.Ct. 2356, 2362, 110 L.Ed.2d 191 (1990) (upholding access by group formed “to read and discuss the Bible, the have fellowship, and to pray together.”); S.Rep. No. 357, 98th Cong., 2d Sess. 39, reprinted in 1984 U.S.Code Cong. & Admin.News 2349, 2385 (“Section 2(a) recognizes that the denial of permission for students to engage in voluntary extracurricular activities that include prayer or religious speech when a school permits students to meet for nonreligious extracurricular speech is discrimination against religious speech.” (Emphasis added)). If this is so, then Centennial’s blanket prohibition on worship — if it does apply to the limited student open forum — violates federal law at least when applied to the limited open student forum. Distribution of religious literature may well also be protected under the Act.
Finally, I note that even if the Adult Evening School were determined to be a nonpublic forum (an analysis I will not attempt in this opinion), Centennial would still be required to articulate a rational basis for excluding distribution of religious literature from that forum — again, if the prohibition applies to that forum. Since such a distribution might be necessary and appropriate to objective discussions of religious subject matter, I think it would be difficult to defend the prohibition in this context.
In short, the blanket prohibitions on worship and distribution of religious literature raise a number of questions of law and fact, wholly unaddressed by the district court and largely unaddressed by the parties, that it would be imprudent for this court to address at this point. I would leave these issues to be explored further on remand.
F;
The result reached by the court today is extremely unfortunate. School facilities are community assets; their utility should be maximized. Liberal facility use policies like that of this school district should, therefore, be encouraged. At the same time, we must be realistic enough to acknowledge that proselytizing a general audience from the school community including parents and young children can have a *1394disruptive effect on the school community and can convey to some an unintended message of partiality on the part of the school district. School board members who have legitimate concerns about such matters should not have to choose between admitting Student Venture to the auditorium and either cutting back dramatically on the number of groups granted access or prohibiting religious discussions among students in the afternoon open forum or among adults in the evening program. Either course would exact a high and, in my view, unnecessary price.

APPENDIX


Excerpts From Centennial School District Facility Use Policy

I. General Provisions
A. Users Exempt From Fees
The following, listed in priority order, may apply to use the listed facilities for their regular meetings and related special activities for only the fees specified in Section VILA., provided the use does not conflict with uses of higher priority, or interfere with public school programs or activities; and further provided that admission charges, donations or other considerations are not to be collected, requested or solicited.
• Custodial charges will be assessed to these groups when it is necessary to bring in custodians during non-working hours or to add to custodial staff due
to the nature of the activity (special set-up, cleaning, etc.).
Where a user desires to put on a special event and accept donations, the additional charges specified in Section III. A.5. shall apply.

Applicable Facility Groups

1. All Facilities Home and school and/or parent/teacher associations
2. Classrooms/ Centennial resident youth groups
Gymnasiums a. organized sports
b. scouting
c. Indian Guides/Princesses
d. cheerleaders
3. All Facilities Centennial booster organizations (school affiliated)
All Facilities Centennial resident civic, cultural and service organizations having a majority of Centennial resident membership and/or an on-going connection with the Centennial community.
a. Civic: Centennial resident neighborhood associations organized for the purpose of discussion of neighborhood affairs
Cultural: Centennial resident music, artistic, play associations organized for the purpose of rehearsing, performance of music compositions plays or arts displays b.
Centennial Resident Service Organizations: Rotary, Kiwanis, Lions, Jr. Chamber of Commerce and like non-sectarian service organizations. c.
5. Centennial resident adult recreational groups having a majority of Centennial resident membership and/or an on-going connection with the Centennial community. Gymnasiums/ Grounds
6. Centennial staff groups (limited to staff attended functions only). Note: All groups listed above must be open to all otherwise qualified residents regardless of race, ethnic background and/or religion. All Facilities
B. Evening School
The Evening School shall function as an activity wherein the basic emphasis shall be upon (1) Adult Basic Education (A.B.E.), for foreign-born residents and other adults who wish to improve their basic English skills and to prepare to the G.E.D., and (2) for the High School Equivalency Diploma *1395(G.E.D.). General classes shall be as sche-dulred, upon a showing of interest sufficient to justify the expense. Persons or groups seeking an “open forum” for free expression of ideas may make special arrangements to rent classroom space (see VILA) to teach such ideas in an objective manner through the Evening School Director. Arrangements must be made three months in advance of the projected course start-up date.
C. Users Subject to Fees (See VILA)
The following groups may make application for use of auditoriums, subject to the priorities of school use, with the understanding that established fees are above District cost and the all projected fees must be paid in advance:
1. Community based employee associations and labor unions (limited to members only) for meetings only.
2. Commercial profit making ventures which charge admission or sell tickets for the staging of plays and/or musical performances suitable for general audiences.
3. College/university course offerings/usage (classroom use only).
V. Limited Open Student Forum (Title VIII § 801-3)
A. Student Participation
A “limited open student forum” (meeting) may be requested by any secondary student or students enrolled in the Centennial School District who desire(s) to voluntarily initiate a meeting (to be held in an assigned area at no cost to the School District) in order to peacefully and with appropriate decorum discuss religious, political, philosophical or other topics which are not related to the curriculum, and wherein the School District or its employees will not be involved in any way in sponsorship of such meeting or discussion.
1.Space for such a meeting shall be requested of the building principal twenty school days in advance.
2. Requests may be granted only on days that school is actually open for students during the 180-day school year, and staff and space are available on a first-come basis exclusively during non-instructional time.
a. High School — between 2:15 and 3:00 p.m.
b. Junior High Schools — between 2:45 and 3:30 p.m.
3. The principal may assign a school employee to maintain decorum, order and discipline, to protect students, faculty and property, and to determine that student attendance is indeed voluntary. This monitoring activity is not to be construed as School District sponsorship.
4. During working hours school employees are prohibited from either promoting, leading or participating in such meeting(s) or requiring any student to participate in any such meeting(s).
B. Non-School Person or Non-School Group Participation in the Limited Student Forum
1. No non-school person or non-school group shall be admitted to any limited open student forum without the written invitation and consent of the student or students initiating the meeting and advance specific School Board approval. A request for Board approval shall be filed with the principal thirty calendar days in advance of the projected meeting date stating the name, address and affiliation of the non-school persons or non-school groups desiring to be present.
2. Any non-school person or non-school group seeking to participate in any way in the open student forum shall provide the required certificate of insurance under § 6.A.3.
3. In any event, non-school person(s) or non-school group(s) are prohibited from controlling, conducting or regularly attending any and all limited student open forum(s), and the *1396School District reserves the right to limit or to revoke any privilege granted to such person(s) or group(s) or to exclude such person(s) or group(s) entirely.
4. Policy 5.8, “Utilization of Outside Speakers in the Instructional Program”, shall not apply to requests under this policy.
C. Should Title VIII § 801-3 [the Equal Access Act] be declared by a court of competent jurisdiction to be invalid or unconstitutional, this Policy Section shall be null and void.

. The court summarizes its holding, for example, as follows:
Centennial must be consistent in granting facilities access: where it permits potentially divisive or conversion-oriented speech by outsiders to a student audience in school facilities in the afternoon, it cannot, on maturity grounds, exclude the same type of speech directed to the same audience from its facilities in the evening. Where it identifies student-directed conversion speech as its criterion for exclusion, it cannot reasonably allow some members of some groups to meet with each other and deny access to others whose speech does not implicate this conversion element.
At 1379.


. The majority’s reliance on Board of Education v. Mergens, — U.S. -, 110 S.Ct. 2356, 110 L.Ed.2d 191 (1990) in this regard is misplaced. At 1375, 1378-1379, 1382-1383. Writing for the majority, Justice O’Connor made it clear that Congress' "deliberate choice” to use the term "limited open forum” in the Equal Access Act rather than "limited public forum” "can only mean that it intended to establish a standard different from the one established by our free speech cases.” — U.S. at -, 110 S.Ct. at 2367. Thus, the Supreme Court explicitly disavowed any implications of Mergens in the free speech context.
For example, the majority states that "[i]n light of the Supreme Court's decision in Mergens it is now clear that a secondary school may, by its acts, create a public forum implicating the same constitutional rules set forth in Widmar." At-•. While I do not disagree with the basic proposition asserted, it cannot be found in Mer-gens, which states "if Congress really intended to incorporate Widmar for reasons of administrative clarity, Congress kept its intent well hidden, both in the statute and in the debates preceding its passage.” — U.S. at -, 110 S.Ct. at 2368 (brackets omitted, paraphrasing dissent).


. The Supreme Court first identified three distinct types of fora — traditional public fora, designated public fora, and nonpublic fora' — in Perry Education Association v. Perry Local Educators' Association, 460 U.S. 37, 103 S.Ct. 948, 74 L.Ed.2d 794 (1983). Perry contains language suggesting that a forum can be intentionally dedicated by a public entity as a "limited public forum” and that speakers or topics within the ambit of the dedication cannot be excluded without showing a compelling state interest. 460 U.S. at 46 n. 7, 103 S.Ct. at 955 n. 7. While I *1388confess that I am unsure of the continuing vitality of the “limited public forum” concept after Cornelius, see Post, Between Governance and Management: The History and Theory of the Public Forum, 34 UCLA L.Rev. 1713, 1745-58 (1987) (arguing Cornelius "tactfully withdrew the concept of the limited public forum as a meaningful category of constitutional analysis”), I believe it has no application to the case before us. It may well be that if a governmental entity creates a forum dedicated to expressive activity by a particular class of speakers or to particular subject matter, strict strutiny of any exclusion of a member of the class or of a speaker seeking to address the stipulated subject matter is required unless and until the forum is redefined or terminated. See, e.g., Widmar v. Vincent, 454 U.S. 263, 267 n. 5, 102 S.Ct. 269, 273 n. 5, 70 L.Ed.2d 440 (1981) (university campus is open forum with regard to students only); City of Madison Joint School District v. Wisconsin Public Employment Relations Comm'n, 429 U.S. 167, 174-75, 97 S.Ct. 421, 425-26, 50 L.Ed.2d 376 (1976) (school board meeting is public forum with regard to school business). But where, as here, there is an express definition of the forum at the time of its creation and the definition has been consistently applied, speakers or speech that does not come within the definition can be excluded so long as there is a rational basis for the exclusion in light of the purpose of forum and no viewpoint discrimination. See Deeper Life Christian Fellowship v. Board of Educ., 852 F.2d 676, 679-80 (2d Cir.1988) ("Under the limited public forum analysis, property remains a nonpublic forum as to all unspecified uses, and exclusion of uses — even if based upon subject matter or the speaker’s identity. — need only be reasonable and viewpoint neutral to pass constitutional muster.” (Citations omitted)). In other words, a public entity can expressly limit the terms of the dedication without showing a compelling state interest for all excluded speakers and topics.


. With regard to both these justifications it is important to realize that there is no reason to believe the audiences for religious functions on school property will be confined to secondary school students and adults. (In fact, the Centennial School District’s Facility Use Policy covers facilities throughout the entire District, including elementary schools; the injunction ordered in this case will apply equally to all these facilities). For example, it is likely that public elementary school students were present during Andre Kole's performance. Even if parents are responsible for sending their children to such an event, it is quite plausible that the presence of a religious function in a building the impressionable child associates with the legitimate indoctrinating power of the state, see Ambach v. Norwick, 441 U.S. 68, 76-77, 99 S.Ct. 1589, 1594-1595, 60 L.Ed.2d 49 (1979), will convey a strong message of official endorsement of religion.


. The court’s opinion critiques Centennial’s argument that it was concerned with proselytizing religious speech by noting that in Andre Kole’s *1390performance "[t]here was no altar call or overt commitment sought." At 1376 n. 6. A speaker need not distribute membership applications or perform baptisms in order to attempt to obtain new adherents to her views. In fact, the Complaint states that plaintiffs "all have evangelical Christian beliefs, including a sincere religious belief about evangelizing people, in order to convert them to believe in Jesus Christ as Lord and Savior.” Second Amended Complaint ¶ 7.2.


. Displaying art or drama having a religious theme while excluding all religious speech that can be understood to urge affiliation with a particular religion has not been considered by the Supreme Court to be viewpoint discrimination. For example, in Abington School Dist. v. Schempp, 374 U.S. 203, 83 S.Ct. 1560, 10 L.Ed.2d 844 (1963), the Court struck down the practice of beginning each day with readings from the Bible on the ground that the practice had a manifestly religious purpose, but at the same time explicitly endorsed study of the Bible in public schools either as a work of literature or in the course of an objective study of religion, and denied that such a distinction constitutes a bias against religion:
It is insisted that unless these religious exercises are permitted a "religion of secularism” is established in the schools. We agree of course that the State may not establish a "religion of secularism” in the sense of affirmatively opposing or showing hostility to religion, thus “preferring those who believe in no religion over those who do believe.” We do not agree, however, that this decision in any sense has that effect. In addition, it might well be said that one's education is not complete without a study of comparative religion or the history of religion and its relationship *1392to the advancement of civilization. It certainly may be said that the Bible is worthy of study for its literary and historic qualities.
Id. at 225, 83 S.Ct. at 1573. The Court in Abing-ton thereby made the same type of distinction within the general subject matter of religion that is arguably presented in this case, and denied that such a distinction represented impermissible viewpoint discrimination. Furthermore, this same distinction is made in public schools every day, for example when Paradise Lost or Pilgrims’ Progress — words with a manifestly religious message — are taught as works of literature in English classes.


. Student Venture’s equal protection claim does not merit a higher level of scrutiny than the scrutiny appropriate to exclusions from a nonpublic forum; since such an exclusion is not a burden on a fundamental right, the defendant need only articulate a rational basis for the distinction being made. Perry, 460 U.S. at 54, 103 S.Ct. at 959.